Citation Nr: 1617524	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right ankle tenosynovitis tibialia posterior and flexor digitorum tendons (right ankle disability).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

3.  Entitlement to an initial compensable rating for trigger finger, right long finger status post release surgery (trigger finger disability).

4.  Entitlement to an initial rating in excess of 10 percent for a surgical scar of the trigger finger, right long finger (trigger finger scar), to include an earlier effective date.

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee and bilateral ankle disabilities.

6.  Entitlement to service connection to carpal tunnel syndrome of the right upper extremity.
7.  Entitlement to a temporary total evaluation for convalescence following surgery under 38 C.F.R. § 4.30.

8.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1991, with subsequent Reserve and Guard service.  For his service the Veteran was awarded the Army Achievement Medal with Oak Leaf Cluster.

This case comes before the Board of Veterans' Appeals (the Board) from June 2011, June 2012, June 2015, and July 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded the Veteran's right hip and right ankle claims in March 2015 for further development.  With respect to the right ankle claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required for the hip claim.

The Board observes that the March 2015 remand stated that a VA Form 9 relating to the right ankle and TBI appeals was not submitted and that an April 2013 statement from the Veteran's representative was construed as a timely substantive appeal for the ankle claim.  At that time, the Board indicated that the RO had not certified the increased rating claim for TBI residuals, and referred the issue of whether the Veteran submitted a timely substantive appeal to the RO for initial adjudication.  Upon review of the record, there is a VA Form 9 relating to the right ankle and TBI residuals claims, date stamped February 11, 2013, thereby within the 60 day appeal window.  Thus, the Veteran timely appealed of the TBI residuals claim and it is properly before the Board.

With respect to the Veteran's increased rating claim for a trigger finger scar, a September 2015 Decision Review Officer (DRO) decision granted the Veteran a 10 percent rating for a painful scar, effective May 22, 2015.  A second DRO decision dated March 4, 2016, revised the effective date of that award to March 4, 2015, the date of the surgery resulting in the scar.  Regardless of the RO's actions on the assigned rating, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also observes that the Veteran's claim of entitlement to service connection for an ulnar nerve condition is pending on appeal at the RO but has not yet been certified to the Board.  It will be the subject of a later Board decision, if necessary.

In a December 2015 statement, the Veteran asserted that he was unemployable in part due to his service-connected trigger finger disability.  When evidence of unemployability is submitted during the course of an increased rating appeal, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The issues of entitlement to increased ratings for TBI residuals, trigger finger disability, and trigger finger scar; entitlement to a temporary total evaluation for convalescence following surgical treatment; entitlement to service connection for carpal tunnel syndrome and a right hip disability; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the evidence shows that the Veteran's right ankle disability is manifested by pain, instability, laxity, weakness, and incoordination, but no more than moderate limitation of motion, with dorsiflexion to 10 degrees and plantar flexion to 30 degrees; ankylosis of the right ankle, malunion of the os calcis or astragalus, or astragalectomy have not been shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for the Veteran's right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

The Board remanded the Veteran's ankle claim in March 2015 to afford him a new VA examination.  The Veteran was afforded an ankle examination in June 2015.  Thus, there has been substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
A letter from VA dated in January 2012 notified the Veteran of how to substantiate a claim for an increased rating for his right ankle disability.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).
Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Board acknowledges it is remanding the Veteran's trigger finger disability, carpal tunnel syndrome, and temporary total evaluation claims to obtain outstanding records from a private care provider, specifically a physical therapist treating the Veteran's right hand disability.  However, there is no indication that those records relate to the Veteran's right ankle disability; thus, there is no prejudice to deciding the Veteran's right ankle claim in the absence of those records.  The Veteran has not otherwise identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations for his right ankle disability in April 2012, May 2013, and June 2015.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's right ankle disability.  

The Board notes that the Veteran's August 2012 Notice of Disagreement included language regarding the adequacy of the VA examination as well as the application of the DeLuca factors.  See id. at pp. 2-4.  However, upon review of the allegations, the Board notes that they are general statements and make no reference to a specific error.  For the foregoing reasons, the Board finds the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's right ankle disability has been evaluated under Diagnostic Code 5271.  Diagnostic Code 5271 provides that "moderate" limitation of motion of the ankle warrants a 10 percent rating; "marked" limitation of motion warrants a 20 percent rating.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Other diagnostic codes for disabilities of the ankle follow.  Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2015).  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2015).  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2015).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Analysis

According to an April 2012 VA ankle examination report, the Veteran described experiencing some degree of laxity, discomfort, and pain in his right ankle.  He did not report significant swelling, and denied fractures.  He stated that he often rolled or twisted the ankle, which could result in a flare-up consisting of increased pain and a limp.  The Veteran denied functional impairment to standing or walking, but said he could develop a slight limp with flare-ups.  He reported wearing orthotics.  The Veteran denied missing time from work due to his ankle, and denied any periods of incapacity.  

Range of motion testing showed plantar flexion to 45 degrees (normal) with pain at 40 degrees, and dorsiflexion to 20 degrees (normal) with pain at 15 degrees.  Repetitive testing showed no decrease in range of motion.  The examiner reported observing pain on movement.  The examiner indicated that although the anterior drawer test was negative, the talar tilt test was positive.  The examiner stated that the ankle condition did not affect the Veteran's ability to work.  

According to a March 2013 Podiatry Consultation, the Veteran's gait and stance were mildly pronated.  The examiner diagnosed the Veteran with valgus deformity and ankle deformity, and prescribed the Veteran with a MalleoTrain elastic anklet.

The Veteran was afforded an ankle examination in May 2013.  He reported pain on the outer aspect of his ankle, and indicated that prolonged walking and standing caused flare-ups.  He said he attended physical therapy at least once per week.  Range of motion testing showed plantar flexion to 35 degrees with pain at 30 degrees and dorsiflexion to 15 degrees with pain at 10 degrees.  Repetitive testing resulted in plantar flexion to 35 degrees and dorsiflexion to 15 degrees.  The examiner noted that the Veteran's functional loss consisted of less movement than normal and pain on movement.  The Veteran exhibited full muscle strength and no joint instability.  His ankle disability did not affect his ability to work.  The examiner noted that while the Veteran experienced pain, no weakness, fatigability, or incoordination was observed that could significantly limit functional ability during flare-ups, or when the ankle joint was used repeatedly over a period of time.  The examiner also reported that a May 2013 MRI showed tenosynovitis of the tibialis posterior and flexor digitorum tendons, and minimally in the peroneal tendons.  

Physical therapy notes from May 2013 indicated the Veteran reported ankle pain and instability; he was assessed with probable instability in his ankles.  A May 2013 orthopedic note indicated the Veteran had tendinopathy in the posterior tibialis, minimal in peroneal.  

According to a June 2015 VA examination report, the Veteran reported constant use of elastic ankle braces since May 2013 due to instability.  He also said he experienced flare-ups due to prolonged walking and standing.  Range of motion testing showed plantar flexion to 40 degrees and dorsiflexion to 15 degrees.  Repetitive testing was performed and did not result in any additional loss of function or range of motion.  Pain was noted but it did not result in functional loss.  The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use.  The Veteran had a positive anterior drawer test and negative talar tilt test.  The examiner observed that the Veteran had mild bilateral ankle instability.  Further, the examiner stated that the Veteran did not have shin splits, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or astragalus, or astragalectomy.  

Throughout the appeal period, the Veteran's range of motion of the right ankle has at worst shown to be plantar flexion limited to 30 degrees with pain and dorsiflexion limited to 10 degrees with pain.  As noted above, the terms "moderate," and "marked" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  This limitation of motion, demonstrated during the May 2013 VA examination, does not rise to the level to be considered "marked," given that the Veteran maintained more than half of his total range of motion of the ankle.  However, the Veteran has reported instability of his ankle, with the April 2012 and June 2015 VA examiners finding positive anterior drawer and talar tilt tests.  The Board acknowledges that the May 2013 VA examiner noted both instability tests were negative; however, contemporaneous medical records show the Veteran was treated for ankle instability and prescribed ankle braces.  The applicable diagnostic codes do not address ankle instability.  The Board is cognizant of the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 and 4.45, which stress the importance of considering the actual degree of functional impairment imposed by an orthopedic disability.  Given the Veteran's statements and objective evidence of frequent ankle instability and because there is no separate diagnostic code contemplating these symptoms, the Board will grant a 20 percent, maximum rating under Diagnostic Code 5271, for marked limitation of motion, specifically considering the functional loss due to instability.

The Veteran has not been shown to have ankylosis of the ankle, nor has malunion of the os calcis or astragalus been demonstrated.  Further, astragalectomy is not indicated by the evidence.  Thus, ratings under Diagnostic Codes 5270 through 5274 are not warranted at any point during the appeal period.  

Therefore, the Board finds that the preponderance of the evidence is in favor of awarding a 20 percent disability rating for the Veteran's right ankle disability.  As the Board has applied the worst of the Veteran's symptomatology to the entire period on appeal, staged ratings are not required.  See Hart, 21 Vet. App. 505.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that the Veteran's right ankle disability is manifested by subjective complaints of laxity, discomfort, pain, frequent rolling or twisting, flare-ups with long periods of standing or walking, and objective findings of plantar flexion no less than 30 degrees, dorsiflexion no less than 10 degrees, and instability.  As noted above, the Veteran's ankle disability did not warrant a higher rating based on limitation of motion, so one was assigned based upon the objective presence of instability.  The Board finds the rating as assigned adequately contemplates the symptomatology and severity of the Veteran's ankle disability.

Even if the rating criteria did not adequately capture the nature and severity of the Veteran's ankle disability, he has not been shown to have related factors sufficient to warrant a referral for extraschedular consideration.  Indeed, the Veteran denied missing time from work due to his ankle and the record contains no evidence of frequent hospitalizations for the Veteran's ankle.  Thus, referral for extraschedular consideration on this basis is not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his right ankle disability and other service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

For the entire period on appeal, a disability rating of 20 percent for the Veteran's right ankle disability is granted.


REMAND

The Veteran has not been afforded proper VCAA notice with respect to his claims for a temporary total rating based on the need for convalescence following surgery, service connection for carpal tunnel syndrome, and TDIU.  On remand, the Veteran should be provided adequate VCAA notice with respect to these claims.

The March 2015 remand instructed the RO to schedule the Veteran for a VA examination to clarify whether he had a diagnosed right hip disability and whether it was related to service.  The Veteran was afforded a VA hip examination in June 2015.  The examiner diagnosed the Veteran with right hip strain, and opined it was less likely than not related to service.  The examiner reasoned that the Veteran reported not having any hip injury or disease during service, and that the service treatment records contained no reference to a right hip injury.  An addendum opinion was obtained in July 2015, addressing whether the Veteran's right hip strain was related to his service-connected right knee or bilateral ankle disabilities.  The examiner stated that x-rays and MRIs confirmed pathology in the Veteran's right ankle, and explained that any gait alteration from favoring his right ankle or right knee would put more stress on the left leg and thereby cause more stress on the left hip.  From this the examiner concluded that there was not ample evidence to support the Veteran's claim.

However, the June 2015 VA ankle examination report noted that the Veteran's service-connected left ankle exhibited pain and instability based on a positive anterior drawer test.  The July 2015 VA examiner's opinion did not address whether the Veteran's left ankle disability, manifested by pain and instability, might cause or aggravate the Veteran's right hip strain.  Thus, the opinion is inadequate.  

The Veteran was last afforded VA examinations for his TBI residuals in April 2012.  At that time, his subjective complaints included dizziness and headaches, the latter of which was described as affecting the temple area and lasting up to a minute.  See April 2012 Headaches examination.  According to a February 2015 eye clinic note, the Veteran reported experiencing "lightning bolts" in each eye followed by the upper aspect of his vision being blurred for an hour and a half.  The clinician noted the Veteran described an ocular migraine-type episode with blurry lightning bolts that lasted 15 to 25 minutes in both eyes; she added that the Veteran had reported experiencing these symptoms infrequently in the past.  The Veteran was diagnosed with ocular migraines.  The change in symptomatology relating to the Veteran's headaches and the addition of temporary vision loss suggests his TBI residuals disability may have worsened in severity since the previous examinations in April 2012.  Accordingly, a contemporaneous TBI examination is warranted.
With respect to the Veteran's increased rating claim for trigger finger disability, the VA medical records indicate the Veteran received physical therapy from an outside care provider (Madonna Therapy Plus) from April 2015 through May 2015, and again in November 2015.  However, the Veteran's claims file only contains a November 2015 report.  The November 2015 report indicates sensory testing of the right upper extremity was performed.  As records of this care are relevant to his claims for increased ratings for trigger finger disability and trigger finger scar, temporary total evaluation for convalescence, and his service connection claim for carpal tunnel syndrome, an attempt must be made to obtain them.

Turning to the Veteran's service connection claim for carpal tunnel syndrome, VA medical records show that the RO initiated a VA examination request on June 18, 2015.  A VA medical record, dated July 8, 2015, indicates the examination was cancelled due to the Veteran's failure to report.  In an August 2015 statement, the Veteran's representative stated that the Veteran was unable to attend the VA examination, and requested it be rescheduled.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2015); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

At no time has the Veteran or his representative asserted that the Veteran's failure to appear for his July 2015 VA examination was due to "good cause."  However, the Board observes that a notice letter informing the Veteran of the time and place of his July 2015 VA examination is not of record.  Additionally, there are some discrepancies in the claims file regarding the presence of carpal tunnel syndrome in the Veteran's right hand during or proximate to the appeal period.  Specifically, a March 4, 2015 surgery postoperative note indicated a diagnosis of right carpal tunnel syndrome; however, a September 9, 2015 EMG consultation note showed no evidence of carpal tunnel syndrome.  It is unclear whether the Veteran had carpal tunnel syndrome at the time he submitted his claim for service connection, or anytime thereafter, even if the disability subsequently resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (noting that evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  Moreover, the Board is remanding other claims for outstanding records may relate to the Veteran's claimed carpal tunnel syndrome disability.  Thus, in the interest of clarifying the existing record, the Board is remanding the Veteran's service connection claim to afford him a VA examination.  The Board emphasizes that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2015).

Additionally, the Veteran seeks a temporary total evaluation for a period of convalescence resulting from his March 4, 2015 right hand surgery.  Although the Veteran's right trigger finger disability is service-connected, his claimed carpal tunnel syndrome is not.  Thus, the temporary total evaluation claim is inextricably intertwined with the Veteran's carpal tunnel syndrome claim, and action on the former claim must be deferred pending the outcome of the service connection claim.

As the service connection claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:
1.  Provide the Veteran with notice as to how to substantiate claims for a temporary total evaluation under 38 C.F.R. § 4.30, service connection for carpal tunnel syndrome, and TDIU.

2.  Contact the Veteran and request that he authorize the release of records from Madonna Therapy Plus.  Associate any outstanding records with the claims file.

3.  Forward the Veteran's claims file to the author of the July 2015 VA right hip addendum, or an appropriate substitute, for an addendum.  The clinician is requested to review the claims folder, to include this remand.  If the clinician determines that an examination is required in order to provide the requested opinions, one should be scheduled.

Following review of the claims file, the clinician should provide an opinion on the following:

a.  Whether any currently diagnosed right hip disability is at least as likely as not (a probability of 50 percent or greater) caused by the Veteran's service-connected right knee or bilateral ankle disabilities.  Please provide a complete explanation for the opinion.

b.  Whether any currently diagnosed right hip disability is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently worsened) by the Veteran's service-connected right knee or bilateral ankle disabilities.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right hip disability found prior to aggravation, and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale must be given for all opinions and conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for an appropriate VA examination for his claimed carpal tunnel syndrome.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history from the Veteran, and conducting a through physical examination as well as any diagnostic studies deemed necessary, the examiner should offer an opinion on the following:

a.  Whether the Veteran has had a diagnosis of carpal tunnel syndrome at any point since approximately March 2015, even if the condition subsequently resolved.  Please note the March 2015 surgery post-operative report, and the September 2015 EMG consultation note of record.
b.  If so, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed carpal tunnel syndrome disability was incurred in or is otherwise related to the Veteran's military service, to include multiple documented hand injuries.

A complete rationale must be given for all opinions and conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, the Veteran should be afforded a TBI examination, and the entire claims file should be made available to the examiner for review, to include a copy of this remand.  The examination should be performed by an appropriate clinician who has had training and experience with TBI.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an assessment as to the current nature and severity of the service-connected residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  The examiner is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

6.  The Veteran is hereby notified of his responsibility to report for his scheduled examinations and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim. 
 
7.  In the event that the Veteran does not attend any scheduled examination, VA must document in the claim file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.

8.  Following completion of the foregoing, review the clinicians' reports (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  Thereafter, complete any other development deemed necessary, including that required for the Veteran's claim for TDIU, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


